DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment to the claims filed 09/17/2019 has been entered. Claim(s) 1 has/have been canceled. New claim(s) 2-19 has/have been added and is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 and claims dependent thereon, the limitation "set a characteristic of the one or more of the plurality of segments" is indefinite, as it is unclear to which of the previously-recited segments the limitation refers, i.e., at least one of the plurality of segments of the visual element (any reference or deviation segment, including an "inactive" segment), or specifically a segment(s) activated based on the physiological condition. 
Regarding claim 7 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the illuminated one or more segments" in the claims. Claim 2, on which claim 7 depends, indicates one or more segments are "activated," but does not limit said activation to illumination. Similarly, claim 6, on which claim 7 also depends indicates a characteristic for at least one segment is set, but does not limit said setting to illumination, such that it is unclear to which segment(s) the above-noted limitation refers. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-3, 5 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0015093 A1 (Knapp).
Regarding claim 2, Knapp teaches a system comprising: 
one or more sensors configured to generate one or more physiological signals (patient interface 252 for measuring the patient's inspiration flow); 
a display configured to display a visual element for representing values of a physiological condition derived from processing of the one or more physiological signals (Figs. 8-9, display 282 including first display portion 284 for displaying the measured inspiration flow signal), the visual element comprising a plurality of segments including one or more reference segments (zero or reference LED 284h), one or more first deviation segments extending from the one more reference segments (LEDs 284a-g), and one or more second deviation segments extending from the one or 
a hardware processor, in communication with the display and the one or more sensors (Fig. 8, processor 278), configured to receive a first physiological signal from the one or more sensors at a first time; and activate one or more of the plurality of segments based on the physiological condition indicating that it is deviating away from a reference position (¶¶ [0083]-[0084] where one or more of the LEDs in display portion 284 is illuminated by the processor 274 at any given time, which indicates the patient's present inspiration flow).
Regarding claims 11-12, Knapp teaches a method of displaying physiological information on a physiological monitor, the method comprising, by a processor (Fig. 8, processor 278): 
receiving a physiological signal from one or more sensors coupled with a patient (patient interface 252 for measuring the patient's inspiration flow); and 
modulating a value indicator in at least two directions from a reference position responsive to a derived physiological condition from the received physiological signal (¶¶ [0083]-[0084] where one or more of the LEDs in display portion 284, which includes LEDs in at least two directions from a reference/zero position, is illuminated by the processor 274 at any given time based measured flow), 
wherein the value indicator comprises a plurality of segments (LEDs 284a-p) including one or more reference segments (LED 284h), one or more first deviation segments extending from the one more reference segments (LEDs 284a-g), and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition from the one or more first deviation segments (LEDs 284i-p).
Regarding claim 3 and 13, Knapp teaches the one or more of the plurality of segments and/or the value indicator is configured to refresh when a refresh time is reached (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal).
Regarding claim 5, Knapp teaches the processor is configured to receive a second physiological signal from the one or more sensors at a second time; and activate one or more of the plurality of segments based on the physiological condition indicating that it is deviating away from a reference position (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal; e.g., Fig. 4, which shows a progression of LED activation when the system is in operation). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp in view of US 2009/0093687 A1 (Telfort). 
Regarding claims 4 and 14, Knapp teaches the limitations of claims 2 and 11, as discussed above, but does not expressly teach the physiological signal comprises an acoustic respiratory signal(s).
Telfort teaches and/or suggests a system comprising one or more sensors configured to generate one or more physiological signals and a processor configured to derive a physiological condition (e.g., inspiratory and/or expiratory flow) from said physiological signals, wherein the physiological signal comprises an acoustic respiratory signal(s) (¶ [0308]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Knapp with the physiological signal comprising an acoustic respiratory signal(s) as taught/suggested by Telfort as a simple substitution of one known suitable signal from which the physiological condition may be derived for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 6-7, 9-10, 15-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp in view of US 2005/0033128 A1 (Ali).
Regarding claims 6-7, 9-10, 15-16 and 18-19, Knapp teaches the limitations of claims 2 and 11, as discussed above, but does not teach the method further comprises/the processor is further configured for setting a characteristic of the one or more of the plurality of segments to reflect a measure of the first physiological signal quality.
Ali teaches/suggests a method comprising, with a processor, receiving a physiological signal from a physiological sensor coupled with a patient (e.g., pulse oximeter); outputting a value indicator to a display of a physiological monitor to visually communicate a physiological condition derived from the physiological signal to an observer representing the physiological condition and e.g., clm. 1, varying a color of said trace to indicate said signal quality), and wherein the characteristic indicates whether the signal quality is low or high (e.g., ¶ [0045]; etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Knapp with the processor being further configured for setting a characteristic of the activated/modulated (i.e., illuminated) segment(s) to reflect the signal quality of the physiological signal, wherein the characteristic indicates whether the signal quality of the physiological signal is low or high characteristic; detecting a change in signal quality of the physiological signal; and changing the characteristic of the illuminated segment(s) by changing the color thereof to reflect the change in the signal quality of the physiological signal as taught and/or suggested by Ali in order to indicate confidence of the derived respiratory parameters (e.g., inspiratory/expiratory flow, etc.) to the user. 

Claim(s) 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp in view of Ali as applied to claim(s) 7 and 16 above, and further in view of US 6,725,074 B1 (Kastle). 
Regarding claims 8 and 17, Knapp as modified teaches/suggests the limitations of claims 7 and 16, as discussed above, but does not expressly teach changing the characteristic comprises flashing the one or more of the plurality of segments. 
Kastle teaches/suggests flashing a display element and changing the color of a display element as suitable alternatives for providing feedback of signal quality (e.g., col. 4, lines 49-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Knapp with changing the characteristic comprising flashing the one or more of the plurality of segments as taught/suggested by Kastle as a simple substitution of one known suitable means/method for facilitate visualization of a signal quality indicator for another to yield no more than predictable results. See MPEP 2143(I)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 4-5, 11-12 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,357,209. 


Claim(s) 2, 6-12 and 15-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4-5, 8, 14-15 and 18-19 of U.S. Patent No. 9,668,703. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 8, 14-15 and 18-19 of US 9,668,703 recite each limitation of claims 2, 6-12 and 15-19 of the present application. 

Claim(s) 2, 4, 11 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 8 of U.S. Patent No. 8,523,781. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of US 8,523,781 recite each limitation of claims 2, 4, 11 and 14 of the present application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791